Citation Nr: 1647137	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  11-21 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for eye disability, to include as due to exposure to herbicides or as secondary to service-connected diseae or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The issue was previously remanded by the Board in August 2015.  At the time of the remand, the issue of entitlement to service connection for a skin disability of the feet was also on appeal.  Service connection for a skin disability of the feet has since been granted in a December 2015 rating decision.  Accordingly, as the requested benefit has been fully granted, the issue is no longer before the Board.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an eye disability.  He argues that he has an eye disability which was caused by his service connected diabetes mellitus Type II or in the alternative, is related to herbicide exposure in service.  After a review of the claim file, the Board finds that additional development is needed prior to deciding the issue.

In a September 2015 statement, the Veteran stated he was scheduled for an eye appointment at the VA on October 7, 2015.  See VBMS entry September 27, 2015.  A review of the claim file shows that while VA outpatient treatment records have been associated with the claim file, the most recent records date to September 2015.  Therefore, given the Veteran's statement, it appears there are additional relevant treatment records which are yet to be associated with the claim file.  To ensure due process, these records should be obtained.

Further, the Board notes that the Veteran was afforded a VA examination on October 1, 2015.  This preceded the scheduled follow up eye examination of October 7, 2015 and any additional eye appointments since then.  If there is any new evidence which would require a review by the VA examiner and the issuance of a new opinion, such should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from the VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the since October 2015.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2. The AOJ should undertake any additional development deemed warranted, including obtaining a new VA medical opinion as to the etiology of the claimed disability if one is needed upon review of any new evidence associated with the claim file.  

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




